Citation Nr: 0931721	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-41 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for degenerative 
changes of the right knee as residuals of a knee injury.

3.  Entitlement to service connection for skin disorders, to 
include cancer.


REPRESENTATION

Appellant represented by:    Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1955 to November 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Veteran withdrew his request for a 
hearing before a member of the Board.  Accordingly, the 
Veteran's hearing request for a Board hearing is deemed 
withdrawn.  38 C.F.R. § 20.704.

In November 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Following the issuance of the June 2009 supplemental 
statement of the case, the Veteran submitted additional 
argument in support of his claims and he waived the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.  Residuals of a head injury did not have onset during 
service and are otherwise unrelated to an injury or event of 
service origin.

2.  Degenerative changes of the right knee, were not shown 
during service or within the one-year period after service, 
and traumatic arthritis of the right knee is unrelated to an 
injury of service origin.

3.  A skin disorder, to include cancer, was not shown during 
service; skin cancer was not manifested to a compensable 
degree within one year after the Veteran's separation from 
service; and a skin disorder, to include cancer, is otherwise 
unrelated to an injury, disease, or event during service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Degenerative changes of the right knee were not incurred 
or aggravated by service, and service connection for 
arthritis may not be presumed based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§3.303, 3.307, 
3.309 (2008).

3.  A skin disorder, to include cancer, was not incurred in 
or aggravated by service, and service connection for a skin 
disorder, to include cancer, as a chronic disease may not be 
presumed.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003, and in December 2007.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  A March 2006 notice included the general provisions 
for the effective date of the claims and for the degree of 
disability assignable. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
of the claims as evidenced by the supplemental statements of 
the case dated in June 2009.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and private medical records.  Pursuant to 
the November 2007 Board remand, the RO requested treatment 
records for any treatment rendered to the Veteran at the 
Kaneohe Naval Air Station Field Hospital, and the Veteran's 
records from the Social Security Administration (SSA).  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran is required to comply with the duty to assist. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 81-85 (2006).  On the claim of 
service connection for skin disorders, to include cancer, the 
Veteran was afforded a VA dermatology examination and a 
medical opinion was obtained.  

As for the Veteran's claim of service connection for a head 
injury and degenerative changes of the right knee as 
residuals of a knee injury, the record does not indicate that 
the current conditions may be associated with the Veteran's 
service as there is no credible evidence of injuries, 
recurrent symptoms or continuity of symptomatology since 
service or other possible association with service, 
accordingly VA examinations are not warranted. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if the disease becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Factual Background

The service treatment records show that in November 1956 and 
August 1958, the Veteran presented with complaints of 
headaches, fever, cough and vomiting.  The impression both 
times was influenza.  The remainder of the service treatment 
records, to include the Veteran's October 1958 separation 
examination, contain no complaint, finding, or history of 
signs or symptoms of headaches, a head injury, a knee injury 
or residuals thereof, or a skin condition.  Notably, the 
entrance examination noted the existence of scars on the 
right patella and the forehead.  

The record reflects that the Veteran's military occupational 
specialty (MOS) was 3531-Motor vehicle operator.  The service 
personnel file shows military offenses for which 
administrative proceedings were instituted.  The Veteran's 
conduct was consistently evaluated as declining throughout 
service.  Starting in December 1956, recorded violations 
included failure to obey orders, being in possession of an 
Armed Forces Liberty Pass not signed by the issuing officer 
and wrongful appropriation of property.  In September 1957, 
he was permanently demoted.  The Veteran was confined from 
September 1957 to October 1957, and from January 1958 to 
March 1958.  In April 1958, the Veteran's Government Operator 
Permit was voided as a result of reckless driving and being 
the cause of an accident.  The Veteran was eventually 
discharged Under Honorable Conditions. 

After service in March 1983, the Veteran complained of 
difficulty breathing.  The clinician noted that the Veteran 
worked as a welder.  The assessment was inhalation of toxic 
fumes.  In December 1984, the Veteran reported a back injury 
in June 1983.  He had not worked since the injury.  The 
Veteran presented with complaints of poor memory, difficulty 
concentrating, and headaches.  The assessment was organic 
brain syndrome possibly related to toxic fume inhalation.

The Veteran underwent an extensive orthopedic physical 
evaluation in January 1986 in connection with an industrial 
injury in June 1983.  He reported a history of employment as 
a welder and dental lab technician.  The Veteran related that 
he had not returned to work since the June 1983 injury.  

During a January 1988 vocational rehabilitation evaluation, 
the Veteran reported headaches and neck pain secondary to an 
industrial accident in June 1983.  He was diagnosed with 
degenerative joint disease of the cervical, lower dorsal and 
lumboscaral spine, associated with neurological symptoms.    

In August 1989, the Veteran was granted SSA disability 
benefits due to orthopedic and mental impairments related to 
the June 1983 industrial injury.  

A February 1992 clinical note recorded complaints of 
headaches associated with stress.  Other treatment records 
noted complaints of headaches, along with neck, shoulder and 
back pain.  

A May 1993 report shows that the Veteran reported that his 
right knee would hurt when walking.  

In April 1998, the Veteran was diagnosed with skin cancer.  
The clinician indicated that the Veteran had a long history 
of intensive sun exposure working in a farm.

November 2001 clinical notes reflect neck and shoulder 
adjustment along with complaints of pain in the back, right 
knee and hip.  The assessment was cervical and dorsal strain.  

In September and October 2002, the Veteran reported a history 
of twisting his knee 45 years prior while in the military.  
He stated that at the time the knee became swollen and 
painful, and he was treated at sick bay for a week.  X-rays 
revealed degenerative joint disease of the right knee.  The 
clinician recorded an impression of right knee 
osteoarthritis.  

An April 2003 clinical report shows that the Veteran was 
evaluated for spells.  He reported a history of spells since 
the 1950's.  In November 2003, he was seen again for spells.  
The clinician indicated that the Veteran's history was 
suspicious of partial seizures likely due to vascular 
disease.  He was prescribed medication for partial seizures.  

In his March 2003 VA application for benefits, the Veteran 
claimed to have injured his head in service when a truck was 
driven into a ditch, causing his head to be struck with a 
mounted gun.  He also stated that he injured his right knee 
in service while carrying a railroad rail that fell on his 
knee.  Additionally, the Veteran claimed to have developed 
skin cancer as a result of intense prolonged sun exposure 
without protection while stationed in Hawaii.  

April 2004 X-rays of the right knee revealed lateral femoral 
condyle, and calcifications of the knee joint at the medial 
compartment.

In a July 2004 statement, the Veteran claimed to have injured 
his head when his truck crashed against a 2 and half ton 
truck while suffering a blackout.  He also related an injury 
to his knee while incarcerated during a January 9, 1958 
inmate labor accident that resulted in the laceration of a 
toe of a fellow serviceman.  The Veteran stated that he was 
treated at the base infirmary and released to light duty for 
ten days.  

At the June 2005 personal hearing, the Veteran testified that 
following the January 31, 1957 truck accident that caused his 
head injury, he was instructed to sit on a cot, but after 3 
or 4 hours his vision cleared and he received no medical 
treatment.  The Veteran indicated that as a result of the 
accident he reported to sick bay numerous times with 
complaints of headaches and vomiting that were treated as 
symptoms of the flu, but were in fact residuals of the head 
injury.  Allegedly, the head injury caused his performance to 
deteriorate as evinced by his conduct evaluation scores, and 
he developed personality problems.  He further related a 
history of small brain seizures since the in-service 
accident.  

The Veteran also stated that while in the military he spent 3 
years in the tropics and that his duties as company runner 
and company driver subjected him to extensive sun exposure 
without protection.  He stated that his physician attributed 
his skin cancer to sun exposure during active duty.  The 
Veteran indicated that he had worked in a farm prior to 
service induction, and at the time he wore sun protection.  
He denied any evidence of prolonged sun exposure post-service 
discharge.  

Following a May 2006 MRI of the right knee, the Veteran was 
advised of possible knee replacement.  

In support of his claim, the Veteran submitted an August 2006 
statement from his brother who stated that while in service 
the Veteran's duties while stationed in Vieques subjected him 
to heat and sun exposure without protection.  

VA clinical treatment notes in 2006 and 2007 recorded 
complaints of headaches associated with acute sinusitis.  In 
September 2007, a clinician noted a history of basal cell 
carcinoma and pinna of the right ear, with no evidence of 
recurrence of actinic keratoses xerosis.    

On VA dermatological examination in July 2008, the examiner 
noted that the Veteran was stationed in Puerto Rico and Cuba 
in 1956, and in Hawaii from July 1956 to October 1958.  Prior 
to service, the Veteran worked in cotton fields in 
Mississippi during the summers and fall of 1952, 1953 and 
1954.  After service, the Veteran worked in a furniture 
factory, as a welder and as a bee keeper at home.  Following 
an examination of the Veteran, the examiner diagnosed status 
post-basal cell carcinoma and actinic keratosis of the left 
cheek and right pinna of the ear.  Thereafter, in an addendum 
in May 2009, the examiner noted that the Veteran had multiple 
sun exposures prior to service, during service and after 
service.  The examiner opined that multiple exposures 
contributed to the Veteran's skin disease, but it was 
impossible to determine which exposure caused the development 
of what disease without resorting to speculation.   

In a statement in June 2009, the Veteran reported that he had 
left pinna of the ear, and he clarified that he claimed that 
the skin diseases on the left side of his body were due to 
the extreme sun exposure of the left side of his body in 
service.  





Residuals of a Head Injury

The Veteran contends that he is entitled to service 
connection for residuals of a head injury, to include 
headaches and seizures, as due to in-service head trauma 
incurred during a motor vehicle accident in service.  

On the basis of the service treatment records, neither a head 
injury nor seizures, was not affirmatively shown during 
service and service connection is not established under 38 
U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a).

The service personnel records show that in April 1958, the 
Veteran's Government Operator Permit was voided as a result 
of reckless driving and being the cause of an accident.  To 
the extent that the Veteran claims behavioral changes as a 
result of an alleged head injury, the service personnel 
records reflect that some of the Veteran's military offenses 
preceded the April 1958 incident.

While the service treatment records show that in November 
1956 and August 1958, the Veteran presented complaints of 
headaches, fever, cough and vomiting, these were associated 
with influenza.  Additionally, the required combination of 
manifestations sufficient to identify a chronic condition, 
and sufficient observation to establish chronicity during 
service are not adequately supported by the service treatment 
records, as chronic headaches or seizures were not found or 
diagnosed on separation examination, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

After service, headaches were first documented in 1988, and 
evidence of seizures was first documented in 2003, more than 
30 and 45 years, respectively, after service.  And the 
absence of documented complaints from 1958 to 1988 and 2003, 
weighs against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson, 12 Vet. App. at 453, 459 (1999), affirmed 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of a diagnosis or 
treatment for headaches or seizures in service and the 
Veteran's own mental impairment (including a prior diagnosis 
of possible organic brain syndrome) which includes memory 
difficulties outweigh the Veteran's statements of continuity 
because the statements are inconsistent with the facts as 
shown by the evidence of record as to the origin and onset of 
the claimed disability, and therefore the Veteran's 
statements are not probative on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Veteran is competent to describe post-service headaches, 
but as it does not necessarily follow that there is a 
relationship between the post-service complaints of headaches 
and seizures, and the continuity of symptomatology 
demonstrated, medical evidence is required to demonstrate 
such a relationship unless such a relationship is one which a 
lay person's observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 497 (1997).

Residuals of a head injury, to include chronic headaches and 
seizures, is a not condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, residuals of a head injury, to include headaches 
and seizures, is not a simple medical condition, as the 
diagnosis requires diagnostic testing to identify the 
disability, which a lay person is not qualified to do.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(A layperson is competent to identify a simple medical 
condition, such as a broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, medical evidence of an association or 
link between the current disability and continuity of 
symptomatology demonstrated, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as proof that he 
currently suffers from residuals of head trauma incurred in 
service. 

And there is no competent medical evidence that causally 
links the Veteran's headaches or seizures to an in-service 
injury.  In fact, the competent medical evidence has 
associated the Veteran's headaches to either acute sinusitis, 
stress, or to injuries of the cervical spine incurred post-
service in June 1983.  Moreover the only competent medical 
opinion that addresses the etiology of the Veteran's seizure 
noted that most likely these were due to vascular disease.  

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis of seizures and 
complaints of headaches after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service under 38 C.F.R. § 
3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as the remaining competent medical 
evidence on the question of medical causation opposes the 
claim, the preponderance of the evidence is against the claim 
of service connection, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

Right Knee

The Veteran contends that he currently suffers from 
degenerative changes of the right knee as residuals of a knee 
injury incurred while incarcerated in service.  

While the service personnel records show that the Veteran was 
confined from September 1957 to October 1957, and from 
January 1958 to March 1958, the service treatment records do 
not document a right knee injury.  Notably, a scar on the 
right patella was present prior to his entrance into active 
service.  On the basis of the service treatment records, 
neither a knee injury nor a right knee condition, was 
affirmatively shown during service and service connection is 
not established under 38 U.S.C.A. § 1131 and 38 C.F.R. § 
3.303(a).

After service, right knee pain was first documented in 1993 
and osteoarthritis of the right knee by X-ray was first shown 
in 2002, almost 35 years after service.  The period without 
documented complaints of a knee disability interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson, 12 Vet. App. 
at 459. 

The absence of medical evidence of continuity of 
symptomatology combined with the absence of a diagnosis or 
treatment for a right knee condition, to include 
osteoarthritis, in service outweigh the Veteran's statements 
of continuity because the statements are inconsistent with 
the facts as shown by the evidence of record as to the origin 
and onset of the claimed disability, and therefore the 
Veteran's statements are not probative on the question of 
continuity of symptomatology.  Again, the Board must note 
that the Veteran is an unreliable historian due to poor 
memory deficits, and his description of injury and treatment 
is inconsistent with the overall evidentiary record.  
Buchanan, 451 F.3d at 1336.  For this reason, the 
preponderance of the evidence is against the claim of service 
connection based on continuity of symptomatology under 
38 C.F.R. § 3.303(b). 

After service, osteoarthritis of the right knee by X-ray was 
first shown in 2002 well beyond the one-year period for 
presumptive service connection for arthritis under 38 C.F.R. 
§§ 3.307 and 3.309.  

The Veteran is competent to describe knee pain, but as it 
does not necessarily follow that there is a relationship 
between the post-service complaints of knee pain and service, 
and the continuity of symptomatology demonstrated, medical 
evidence is required to demonstrate such a relationship 
unless such a relationship is one which a lay person's 
observation is competent.  Savage, 10 Vet. App. at 497.

Osteoarthritis is a not condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage, 10 Vet. App. at 497 (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, osteoarthritis of the knee, is not a simple 
medical condition, as the diagnosis requires diagnostic 
testing to identify the disability, which a lay person is not 
qualified to do.  See Jandreau, 492 F.3d at 1377 (A layperson 
is competent to identify a simple medical condition, such as 
a broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, medical evidence of an association or 
link between the current disability and continuity of 
symptomatology demonstrated, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. at 93, competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as proof that he 
currently suffers from residuals of an in-service knee 
injury.

And there is no competent medical evidence that causally 
links the Veteran's knee disability, to include 
osteoarthritis, to an in-service injury.  

To the extent that the post-service medical records starting 
in 2002 have documented a history of a knee injury in 
service, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board rejects the statement as 
competent medical evidence to support the claim. 

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis of a knee disability, 
to include osteoarthritis, after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service under 38 C.F.R. § 
3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as the remaining competent medical 
evidence on the question of medical causation opposes the 
claim, the preponderance of the evidence is against the claim 
of service connection, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

Skin Disorders

On the basis of the service medical records, in the absence 
of any finding of signs or symptoms consistent with a skin 
disease, skin cancer was not affirmatively shown to have had 
onset during service.  38 U.S.C.A. § 1131; 338 C.F.R. 
§ 3.303(a). 

The record does show that after service skin cancer was first 
documented in 1998, approximately 30 years after service.  
The period without documented complaints of upper back 
symptoms from 1990 to 2001, respectively, interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson, 12 Vet. App. 
at 459.

The absence of medical evidence of continuity of 
symptomatology combined with the absence of a diagnosis or 
treatment for a skin condition, to include cancer, in service 
outweigh the Veteran's statements of continuity because the 
statements are inconsistent with the facts as shown by the 
evidence of record as to the origin and onset of the claimed 
disability, and therefore the Veteran's statements are not 
probative on the question of continuity of symptomatology.  
Buchanan, 451 F.3d at 1336.  For this reason, the 
preponderance of the evidence is against the claim of service 
connection based on continuity of symptomatology under 
38 C.F.R. § 3.303(b). 

And skin cancer was diagnosed well beyond the one-year 
presumptive period for service connection for cancer as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Veteran is competent to describe post-service skin 
disorders and sun exposure in service, it does not 
necessarily follow that there is a relationship between the 
present skin condition, to include cancer, and sun exposure 
in service, medical evidence is required to demonstrate such 
a relationship unless such a relationship is one which a lay 
person's observation is competent.  Savage, 10 Vet. App. at 
497.

Cancer is a not condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage, 10 Vet. App. 488, 498 (1997); Barr, 21 
Vet. App. 303 (2007).

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, cancer is not a simple medical condition, as the 
diagnosis requires diagnostic testing to identify the 
disability, which a lay person is not qualified to do.  See 
Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (A layperson 
is competent to identify a simple medical condition, such as 
a broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, medical evidence of an association or 
link between the current disability and continuity of 
symptomatology demonstrated, where a lay assertion on medical 
causation is not competent evidence, Grottveit, 5 Vet. App. 
at 93, competent medical evidence is required to substantiate 
the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran and his brother are not 
qualified through education, training, and expertise to offer 
an opinion on a medical diagnosis, not capable of lay 
observation, or on medical causation, where a lay assertion 
of medical causation is not competent evidence, for this 
reason, the Board rejects the Veteran's statements and 
testimony as proof that he developed a skin condition, to 
include cancer, as due to sun exposure in service.  

The only competent medical evidence that addresses the 
etiology of the Veteran's skin condition, to include cancer, 
is the opinion of a VA examiner, addressing the question of, 
namely, whether it is at least as likely as not that any 
currently diagnosed skin disorder (including Bowen's cancer, 
squamous cell carcinoma and basal cell carcinoma) was related 
to sun exposure during active duty service in light of all 
findings of pre-service, in-service and post-service sun 
exposure.  

The VA examiner diagnosed status post-basal cell carcinoma 
and actinic keratosis of the left cheek and right pinna of 
the ear.  The examiner noted that the Veteran had multiple 
sun exposures prior to service, during and after service.  
The examiner opined that multiple exposures contributed to 
the Veteran's skin disease, but it was impossible to 
determine which exposure caused the development of what 
disease without resorting to speculation.  Under 38 C.F.R. § 
3.102, service connection may not be based on a resort to 
speculation or even remote possibility.  The reasonable doubt 
doctrine requires that there be a "substantial" doubt and 
"one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. § 3.102; 
see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  There is no other 
medical opinion of record that is probative of the etiology 
of the Veteran's skin disabilities.

As for the Veteran's contentions that the his treating 
physician attributed his skin cancer to excessive sun 
exposure during active duty, to the extent his statement 
represented what a physician purportedly said, hearsay 
medical evidence as transmitted by a lay person is inherently 
unreliable to constitute medical evidence and the statements 
and testimony are not competent evidence favorable to the 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service under 38 
C.F.R. § 3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, as the Board has rejected the only 
favorable medical evidence for the reasons articulated, and 
as the remaining competent medical evidence on the question 
of medical causation opposes the claim, the preponderance of 
the evidence is against the claim of service connection, and 
the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a head injury is denied.

Service connection for degenerative changes of the right knee 
as residuals of a knee injury is denied.

Service connection for skin disorders, to include cancer, is 
denied. 



____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


